DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 10/14/2021 has been entered. Claims 10, 12-20 and 22 remain pending in the application. Claims 23-31 are new. Claim 16, and 19-20 have been withdrawn from consideration as previously detailed in the Non-final Office Action mailed 12/22/2020. 
Examiner notes Applicant did not properly underline all new amendments made to the claims. 
Specifically claim 10 was amended to add the limitation “; wherein the establishing step comprises the step of increasing a pressure on a distal face of the targeted blockage so that it is substantially greater than a pressure on a proximal face of the targeted blockage; wherein following the step of increasing the pressure on the distal face of the targeted blockage so that it is substantially greater than the pressure on a proximal face of the targeted blockage, thereafter comprising the step of aspirating the targeted occlusion”. This limitation should be entirely underlined to indicate it has been added. See 37 CFR 1.121, section (c)(2). 
Specifically claim 22 was amended to add the limitations “A method for using a retrograde blood flow occlusion flushing device during recanalization of a vessel having a targeted blockage disposed therein, the device including a catheter body having a proximal end and an opposite distal end; at least one lumen defined longitudinally in the catheter body; the device further including an occluding component disposed proximate the distal end of the catheter body; the occluding component activatable to transition from a collapsed state to an expanded state; the occluding component having an enlarged diameter in the expanded state relative to that while in the collapsed state as measured from a longitudinal axis of the catheter body; a flushing fluid deliverable through the at least one lumen 
Election/Restrictions
Claim 10 is allowable. Claims 16, and 19-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on 9/30/2020, is hereby withdrawn and claims 16, and 19-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 10, 12-20 and 22-31 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 10, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method for using a retrograde blood flow occlusion flushing device during recanalization of a vessel having a targeted blockage disposed therein as claimed in claim 10 comprising wherein following the step of increasing the pressure on the distal face of the targeted blockage so that it is substantially greater than the pressure on a proximal face of the targeted blockage, thereafter comprising the step of aspirating the targeted occlusion.
In regard to claim 22, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method for using a retrograde blood flow occlusion flushing device during recanalization of a vessel having a targeted blockage disposed therein as claimed in claim 22 comprising wherein following the step of increasing the pressure on the distal face of the targeted blockage so that it is substantially greater than the pressure on a proximal face of the targeted blockage, thereafter comprising the step of capturing and removing the targeted occlusion using a mechanical removal device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783            
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783